DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed July 25, 2022 which was filed in response to the Non-final Office Action of May 6, 2022.

Response to Arguments
Applicant’s arguments, see REMARKS section beginning on page 7 of the Amendment filed July 25, 2022 with respect to the rejections of Claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  However, upon further consideration, new grounds of rejection is made in view of French Patent No. 2 811 654 by Carpentier.

Claim Objections
Claim 13 objected to because of the following informalities: the fourth and fifth lines of the claim recite, “sensing data related to a first diameter of the round baler at a first time with a first sensor”.  In the context of the claim, Examiner understands this clause should read, “sensing data related to a first diameter of the bale at a first time with a first sensor”.  Appropriate correction is required.  The clause will be interpreted as such for examination purposes in order to advance prosecution.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent No. 2 811 654 by Carpentier, hereinafter CARPENTIER.  Citations to CARPENTIER will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 13, CARPENTIER discloses a method of monitoring a thickness of a current layer of a bale being formed in a variable chamber round baler having a flexible endless belt for forming the bale (page 3, line 107 through page 7, line 260 disclose three different variations of a control system shown in Figs. 5-7 used to measure the thickness of a current layer of a bale being formed with apparatus shown in Figs. 1-4), the method comprising:
sensing data related to a first diameter of the bale at a first time with a first sensor (page 4, lines 138-149 disclose the first variation in Fig. 5 using sensor C1 in Figs. 3 and 5 measuring the angular displacement of slack tensioner arm 3 to sense data relating to the diameter of the bale);
sensing data related to speed of the flexible endless belt with a second sensor (the variation shown in Fig. 5 uses sensor C2 to measure the speed of the belt);
calculating a time interval required for one rotation of the bale immediately subsequent to the first time, with a controller (28 in Figs. 5-7), from the data related to the first diameter and the data related to the speed of the flexible endless belt (page 5, lines 172-192 describe using time intervals and sensor measurements to determine layer thickness);
calculating a second time, with the controller, from the first time and the time interval (page 5, lines 172-192 describe using time intervals and sensor measurements to determine layer thickness);
sensing data related to a second diameter of the bale at the second time with the first sensor(page 5, lines 172-192 describe using time intervals and sensor measurements to determine layer thickness);
calculating the thickness of the current layer of the bale being formed in the variable chamber round baler, with the controller, from the first diameter and the second diameter(page 5, lines 172-192 describe using time intervals and sensor measurements to determine layer thickness); and
communicating a signal indicating the thickness of the current layer of the bale to a display unit, whereby the thickness of the current laver of the bale is displayed on the display unit (page 5, lines 166-171 disclose a comparison of the actual value of the layer thickness is compared to a thickness setpoint and the result is transferred to a display (29 in Figs. 5-7).  The comparison result is an indication of the current layer thickness.).
Regarding Claim 14, CARPENTIER anticipates the method of Claim 13 as explained above.  CARPENTIER further discloses in the first variation of the control design shown in Fig. 5 using angular sensor C1 to determine the change in diameter of the bale.  See page 4, lines 137-149 and page 5, lines 172-192.
Regarding Claim 15, CARPENTIER anticipates the method of Claim 13 as explained above.  CARPENTIER further discloses calculating the speed of the belt with sensors by either measuring the length of the belt travel over time with sensors 19-22 in Figs. 1-4 or measuring rotation of rollers carrying the belt by sensors 23-26 in Figs. 1-4.
Regarding Claim 16, CARPENTIER anticipates the method of Claim 13 as explained above.  CARPENTIER further discloses in the first variant of the device control shown in Fig. 5 using angular sensor C1 of Fig. 3 to measure movement of slack tensioner arm 3 over time calculate bale diameter.
Regarding Claim 17, CARPENTIER anticipates the method of Claim 13 as explained above.  CARPENTIER further discloses wherein the variable chamber round baler includes a tensioning arm (3 in Figs. 1-4; page 3, lines 110-113) coupled to the flexible endless belt and moveable in response to a change in diameter of the bale being formed to maintain a tension in the flexible endless belt, and wherein the first sensor (C1 in Fig. 3) is positioned to sense data related to a position of the tensioning arm.
Regarding Claim 19, CARPENTIER anticipates the method of Claim 13 as explained above.  Page 5, lines 172-192 of CARPENTIER discloses using time intervals in calculating current layer thickness.
Regarding Claim 20, CARPENTIER anticipates the method of Claim 13 as explained above.  Page 5, lines 172-192 of CARPENTIER discloses division of measured belt lengths over time to determine the current layer thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over CARPENTIER.
Regarding Claim 1, CARPENTIER discloses a round baler (variable-chamber winder of Fig. 1; page 2, lines 40-50 and page 3, lines 107-108) comprising:
a baling chamber (Fig. 1; page 3, lines 107-108);
a flexible endless belt (4 in Fig. 1; page 3, line 109) disposed within the baling chamber, wherein the flexible endless belt is operable to press crop material into pressed layers forming a bale (page 2, lines 40-75);
a first sensor (C1 in Fig. 5; page 4, lines 139-141.  Page 4, lines 137-138 explain Figs. 5-7 disclose three different variations of the device, with lines 138-149 describing the embodiment shown in Fig. 5) operable to sense data related to a change in diameter of the bale being formed in the baling chamber (page 4, line 139-141 disclose sensor C1 measures the angular position of the slack arm (3 in Figs. 1-4) used to tension the belt);
a second sensor (C2 in Fig. 5; page 4, lines 141-149 disclose sensor 26 in Figs. 1-4 may be used as sensor C2 in Fig. 5) operable to sense data relate to a speed of the flexible endless belt while forming the bale in the baling chamber (page 4, line 133 discloses sensor 26 shown in Figs. 1-4 senses rotation of roller 13 (Figs. 1-4) to determine the speed of the belt);
a controller (28 in Fig. 5; page 4, lines 144-145) in communication with the first sensor and the second sensor for receiving the data related to the change in the diameter of the bale and the speed of the flexible endless belt respectively (page 4, lines 144-146), wherein the controller includes a processor operable to:
determine a thickness of a current layer of the bale being formed in the baling chamber from the data related to the change in diameter of the bale and the speed of the flexible endless belt (32 in Fig. 5; page 4, lines 144-149 and page 5, lines 166-171); and
communicate a signal including the thickness of the current layer of the bale being formed in the baling chamber to a display unit, whereby the thickness of the current layer of the bale is displayed on the display unit (page 5, lines 166-171 disclose the three variations of the device control shown in Figs. 5-7 all transfer results determined by comparison device 32 to a display 29 regarding the actual thickness values and comparison to a thickness setpoint.).
CARPENTIER does not expressly disclose the variable-chamber winder shown in Fig. 1 has a support frame to which the chamber is attached.  However, a person of ordinary skill in the art would understand the variable-chamber winders described in lines 40-50 of CARPENTIER as being round balers with a support frame that carries the baling chambers shown in Figs. 1-4 and described extensively throughout the reference.
Regarding Claim 2, CARPENTIER renders the baler of Claim 1 unpatentable as explained above.  CARPENTIER further discloses a tensioning arm (3 in Figs. 1-4; page 3, lines 107-117) coupled to the flexible endless belt (4 in Figs. 1-4) and moveable in response to a change in diameter of the bale being formed in the baling chamber to maintain a tension in the flexible endless belt.
Regarding Claim 3, CARPENTIER renders the baler of Claim 2 unpatentable as explained above.  CARPENTIER further discloses the first sensor (C1 in Fig. 3; page 4, lines 139-141) is positioned to sense data related to a position of the tensioning arm (3 in Figs. 1-4).
Regarding Claim 4, CARPENTIER renders the baler of Claim 2 unpatentable as explained above.  CARPENTIER further discloses a hydraulic cylinder (1 in Figs. 1-4; page 3, lines 107-112) interconnecting the support frame (as explained in the rejection of Claim 1 above, CARPENTIER does not expressly disclose the variable-chamber winder described throughout the reference has a support frame.  Although, a person of ordinary skill would understand the disclosed winder would include a support frame supporting the chamber expressly illustrated in Figs. 1-4) and the tensioning arm (3 in Figs. 1-4), and operable to move the tensioning arm.
Regarding Claim 6, CARPENTIER renders the baler of Claim 1 unpatentable as explained above.  CARPENTIER further discloses wherein the first sensor includes an angle sensor (C1 in Fig. 3; page 4, lines 139-141).
Regarding Claim 9, CARPENTIER renders the baler of Claim 1 unpatentable as explained above.  CARPENTIER further discloses wherein the first sensor (C1 in Fig. 3) is positioned at a fixed location on an inner side of the baling chamber (Fig. 3 shows sensor C1 as being positioned at a fixed location inside the chamber) to sense a distance from the fixed location to the flexible endless belt at a location where the flexible endless belt moves outward from a center of the bale being formed in the baling chamber as the diameter of the bale increases (Figs. 1-4 shows sensor C1 in Fig. 3 senses the position of tensioner slack arm 3 as it rotates with the increase in size of the bale).
Regarding Claims 10-12, CARPENTIER renders the baler of Claim 1 unpatentable as explained above.  CARPENTIER further discloses at page 5, lines 172-198 how belt length passing by the sensors over time and the angular displacement of slack arm 3 are used to calculate current layer thicknesses.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CARPENTIER in view of German Patent Publication No. DE 197 18 229 A1 by Wegert et al., hereinafter WEGERT.
Regarding Claim 5, CARPENTIER renders the baler of Claim 4 unpatentable as explained above.  CARPENTIER does not disclose the baler further comprises a spring interconnecting the support frame and the tensioning arm, and operable to move the tensioning arm.
WEGERT discloses a round baler (2 in Fig. 1; ¶[0009]) with a baling chamber (12 in Fig. 1; ¶[0009]) attached to a support frame (4 in Fig. 1; ¶[0009]) and a spring (24 in Fig. 1; ¶[0010]) interconnecting the support frame (4 in Fig. 1) to a tensioning arm (18 in Fig. 1; ¶[0010]) that is operable to move the tensioning arm (¶[0010]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention CARPENTIER does not disclose detail of the baler’s frame and housing, and therefore wouldn’t expressly disclose a spring to reset the hydraulic cylinder acting on the slack tensioner arm as WEGERT teaches in ¶[0011], lines 149-152.  However, a person of ordinary skill would understand the spring would be present in the baler of CARPENTIER even though it is not expressly mentioned because its disclosure focuses on control systems for measuring and controlling bale layer thickness.
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CARPENTIER in view of U.S. Patent Application Publication No. US 2014/0261023 A1 by Smith et al., hereinafter SMITH.
Regarding Claim 7, CARPENTIER renders the baler of Claim 1 unpatentable as explained above.  CARPENTIER does not expressly disclose a drive shaft coupled to and operable to rotate the belt in response to a rotational input.
SMITH teaches a bale forming control system (300 in Fig. 3; ¶[0029]) for round balers (10 in Fig. 1; ¶[0025]) which includes a controller (302 in Fig. 3; ¶[0029]) and a plurality of sensors (312 in Fig. 3; ¶[0032]) used to sense operating conditions during formation of a bale (B in Figs. 2A and 2B; ¶[0028]) within the baler.  ¶[0021] teaches the number of rotations needed to form a bale of a desired density (which relates to the speed of the endless belts and controls the number of layers formed in the bale) may be controlled by tractor PTO (Power Take Off; 46 in Fig. 1; ¶[0026]) speed and bale density pressure which have been conventionally set prior to operation.  But, ¶[0021] describes operating conditions may affect the number of rotations needed to form a bale of a desired density.  ¶[0022] discloses control system 300 uses sensors 312 to sense baler conditions during operation to determine tractor PTO speed and baler hydraulic bale density pressure based on one or more sensed conditions.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention CARPENTIER does not disclose detail regarding the structure of the baler, such as frame, wheels or chamber housing, and therefore doesn’t expressly disclose a drive shaft powering the baler as SMITH teaches.  However, a person of ordinary skill would understand the baler of CARPENTIER would be powered by a drive shaft as SMITH teaches even though it is not expressly mentioned because CARPENTIER’s disclosure is focused on control systems for measuring and controlling bale layer thickness.
Regarding Claim 8, the prior art reference combination of CARPENTIER in view of SMITH renders the baler of Claim 7 unpatentable as explained above.  As explained above in the rejection of Claim 7, CARPENTIER does not disclose detail regarding structure of the baler, and therefore doesn’t disclose a drive shaft nor a sensor positioned to sense the rotational speed of the drive shaft as Claim 8 claims.
¶s[0021] and [0022] of SMITH teach using sensors to determine PTO speed as one way to control bale formation.  And, ¶[0029] through ¶[0032] teach control system 300 uses sensors 312 to sense PTO torque in determining PTO speed.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use sensors sensing rotation of the drive shaft powering the baler, as SMITH teaches, in place of sensors sensing movement of the belts as a means to determine speed of the belts, as CARPENTIER discloses, in calculating bale layer thickness.
Regarding Claim 18, CARPENTIER renders the method of Claim 13 unpatentable as explained above.  CARPENTIER does not disclose the drive shaft and sensor of Claim 18.
However, SMITH discloses sensors used to determine PTO speed in order to control bale formation, as previously explained.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention use sensors sensing rotation of the PTO drive shaft, as SMITH teaches, in place of sensors sensing movement of the belts as a means to determine speed of the belts, as CARPENTIER discloses, in the method of calculating bale layer thickness.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725